Citation Nr: 0515908	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  96-00 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut




THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for the service-connected gouty arthritis.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans








WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

N. N. Bland, Associate Attorney



INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1995 rating decision of the RO.  

This case was remanded by the Board in March 1999 and 
December 2003, for additional development of the record.  

The veteran appeared at hearings and gave testimony before RO 
personnel in May 1997 and before the undersigned Veterans Law 
Judge sitting at the RO in August 1998.  Transcripts of both 
hearing are of record.  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The service-connected gouty arthritis is not shown to be 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring three or more times a year.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 20 
percent for service-connected gouty arthritis are not met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.321, 4.10, 4.40, 4.71a including Diagnostic Code 5017 
(2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and amended by Pub. L. No. 108-183, 
§§ 701(a),(b); 117 Stat. 2651 (Dec. 16, 2003) (codified at 
38 U.S.C.A. §§ 5102, 5103(b) (West Supp. 2004)), redefined 
VA's duty to assist a veteran in the development of a claim.  

VCAA requires VA to notify claimants of the evidence needed 
to substantiate their claims, of what evidence they are 
responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In a letter dated in May 2004, the RO notified the veteran of 
the evidence needed to substantiate his claim and offered to 
assist him in obtaining any relevant evidence.  The letter 
gave notice of what evidence the veteran needed to submit and 
what the VA would try to obtain.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

Because this case was pending when the VCAA was enacted, the 
notice was provided after the initial decision.  The 
Pelegrini Court noted that it did not intend to void RO 
decisions made prior to proper VCAA notice.  It provided a 
remedy for delayed notice, which was a remand for the RO to 
provide the necessary notice, or for the Board to provide 
reasons and bases as to why the veteran was not prejudiced by 
the lack of notice.  Pelegrini v. Principi, at 120, 122-124.  
The required VCAA notice was ultimately provided by the RO in 
the May 2004 letter.  

The Pelegrini Court expressed the view that a VCAA notice 
letter consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must also tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini v. Principi, at 121.  

In the letter, the RO informed the veteran of the evidence he 
needed to submit.  The RO specifically requested that the 
veteran provide it with enough information about records to 
support his claim so that they could request them from the 
person or agency who has them.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  

VA has obtained all known treatment records.  There are no 
other identified outstanding records that could be relevant 
to the veteran's appeal for an increased rating.  The veteran 
was afforded VA examinations in October 1999 and August 2004.  

The Board finds that the veteran has been provided with the 
required notice and that all indicated development has been 
completed.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).  


Factual Background

The veteran claims his service-connected gouty arthritis 
warrants a disability rating in excess of 20 percent.  

In his October 1999 VA examination, the veteran's history of 
gout was noted.  It was noted that, since his initial 
diagnosis in 1967, he had attacks about 1 to 2 times per 
year.  His last attack of gout was in 1995 to 1996.  

The veteran was maintained on maintenance Allopurionol for 
many years to prevent gouty attacks.  His last uric acid 
level in May 1999 was within normal range at 4.  

The veteran reported wearing wide shoes to prevent any 
pressure across his great toe area.  He did not report any 
specific precipitating factors in terms of the gout.  

At his August 2004 VA examination, the veteran stated that 
his gout usually bothered him in the proximal joint of the 
great toe, bilaterally.  He reported having intermittent pain 
which occurred every few months.  He also reported vague 
stiffness in the great toe joints bilaterally.  He had flare-
ups every few months with associated increased pain and 
swelling.  

The examiner noted that the veteran's last uric acid level 
was elevated at 8.8 in December 2003.  

The veteran had not been on any prophylactic medications to 
prevent flare-ups since his heart surgery in 2001.  

The veteran specifically denied any other complaints of joint 
pain.  He described neck pain which had occurred in the last 
several years, activity related.  The recent x-ray studies 
showed degenerative changes particularly at C5-C6.  

On examination, there was prominence of the first 
metatarsalphalangeal joint, bilaterally.  There was pain to 
palpation at that joint.  There was no specific swelling 
noted.  

The range of motion of both metatarsalphalangeal joints was 
that of dorsiflexion to 45 degrees and plantar flexion to 10 
degrees with increased pain at 10 degrees.  There was no 
redness noted at the first metatarsalphalangeal joint.  There 
was no evidence of any pes planus.  There was no weakness of 
the long-toe extensors, long-toe flexors, ankle dorsiflexors 
and ankle plantar flexors.  

The examiner diagnosed gout, symptomatic in feet on a regular 
basis as described with elevated uric acid of 8.8 in December 
2003.  No other specific joint involvement reported by the 
veteran on specific questioning.  

The examiner commented that the veteran was symptomatic on a 
regular basis in the form of great toe pain.  He also opined 
that there was no relationship between the veteran's age-
related degenerative disc disease and osteoarthritis in his 
cervical spine and his service-connected gout.  


Pertinent Criteria

Disability evaluations are determined by applying a schedule 
of ratings (rating schedule) which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   


Analysis

The veteran's gouty arthritis is rated under diseases of the 
musculoskeletal system in VA's Schedule for Rating 
Disabilities.  

A 100 percent rating is warranted for with constitutional 
manifestations associated with active joint involvement, 
totally incapacitating.  

A 60 percent rating is assigned when there are less criteria 
than for 100 percent, but with weight loss and anemia 
productive of severe impairment of health or severely 
incapacitating exacerbations occurring 4 or more times a year 
or a lesser number over prolonged periods.  

A 40 percent rating is warranted for symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring 3 or more times a year.  

A 20 percent rating is assigned for one or two exacerbations 
a year in a well-established diagnosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5017.  

The veteran is currently assigned a 20 percent rating for his 
gouty arthritis.  He is not shown to have symptom 
combinations productive of definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations occurring 3 or more times a 
year, which would entitle him to a higher rating.  

The veteran is also not shown to have chronic residuals of 
gouty arthritis such as limitation of motion objectively 
confirmed by findings such as swelling, muscle spasm or 
satisfactory evidence of painful motion, or ankylosis, 
favorable or unfavorable.  

Based on its review of the evidence of record including the 
report referable to the most recent VA examination, the Board 
finds that a rating higher than the currently assigned 20 
percent is not for application under the criteria of 
Diagnostic Code 5017.  38 C.F.R. § 4.71a.  Findings 
consistent with severe disability or worse are not 
demonstrated.  




ORDER

An increased rating in excess of 20 percent for the service-
connected gouty arthritis is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals


 Department of Veterans Affairs


